AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                                                    (For Revocation of Probation or Supervised Release)
                                                                    (For Offenses Committed On or After November 1, 1987)
                                V.
              SERGIO MORENO-RIVERA (1)                                 Case Number:        19CR7176 MMA

                                                                    PAUL BARR, FEDERAL DEFENDERS INC.
                                                                    Defendant's Attorney
REGISTRATION NO.                24267480
•-                                                                                                   FILED
THE DEFENDANT:
IZI   admitted guilt to violation ofallegation(s) No.      ONE                                       JAN 2 72020
                                                                                               Ct.ERK ~~nl1P COjtRT K
D     was found guilty in violation ofallegation(s) No.                                    SOUTHER";     l?ltlfatU ~ ~
                                                                                           -                ,A. ,, D PUT

Accordingly, the court has adjudicated that the defendantis guilty of the following allegation(s):           r
Allegation Number                 Nature of Violation

                                   Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                     HON. MICHAEL M. ANELLO
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                SERGIO MORENO-RIVERA (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              19CR7176 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS TO RUN CONSECUTIVE TO 19CR2576-MMA




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR7176 MMA
